Citation Nr: 0709800	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for laceration of the 
right foot. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
October 1949 to October 1952.  VA Administrative Decisions in 
September 1961, June 2005, and February 2006 determined that 
the character of the period of service from July 1956 to July 
1961 is a bar to VA benefits.  See 38 C.F.R. § 3.12. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in August 
2006.

The Board's decision on the issue of service connection for 
laceration of the right foot is set forth below.  The issue 
of service connection for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Board will advise the veteran when 
further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  There is no evidence that the veteran had an injury to 
his right foot during military service.

3.  There is no medical evidence that the veteran has a 
current disability of the right foot. 


CONCLUSION OF LAW

A laceration of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the August notice 
letter complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was done in this case as the August 2004 
notice was issued prior to the RO's initial denial of service 
connection in January 2005.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, the March 2006 
letter, gave the veteran the notices required per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that any error in the  timing or form of this 
notice is harmless.  Id.  Because the Board's decision herein 
denies service connection for the claimed disability, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
two VA examination reports.  The veteran testified at his 
Board hearing that he had a letter to submit from a doctor 
and the undersigned Veteran's Law Judge kept the records open 
for 30 days for the veteran to submit the letter.  The Board 
notes that the veteran has not submitted any evidence since 
the hearing. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error. See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that service 
connection for a laceration of the right foot is not 
warranted.  As noted below, there is no evidence of an injury 
to the right foot during military service, and no medical 
evidence of a current disability of the right foot.

The veteran testified that the laceration of his right foot 
is from cutting his foot with a razor blade in service.  The 
veteran testified that he was treated by a corpsman at the 
time of his in-service injury.  However, the Board notes that 
the veteran's service medical records are silent in regards 
to any treatment or injury of the veteran's right foot while 
in service.  

The Board accordingly finds that there is no evidence that 
the veteran had an in-service laceration to his right foot.  

The veteran testified that as a result of his injury every 2 
to 3 months he must have tissue (presumably scar tissue) in 
his foot cut down and has trouble walking.  The veteran 
testified that he used to either cut it down himself or go to 
a private physician but now the veteran receives treatment at 
the VA Hospital in Providence.  However, the Board notes that 
the veteran's post-service medical records, included in the 
record, are silent on any treatment for the veteran's right 
foot. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, as noted above, 
there is no medical evidence of a current disability on which 
service connection can be based.

Given these facts, the Board finds that service connection 
for the claimed laceration of the right foot must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for laceration to the right foot is 
denied. 


REMAND

The veteran asserts that his bilateral hearing loss is due to 
acoustic exposure during military service.  The veteran was 
afforded a VA audiological evaluation in January 2005.  
However, the VA audiologist's opinion focused on the 
veteran's second period of service regarding which the VA has 
determined that the character of his discharge is a bar to VA 
benefits, as noted above.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological examination in order to obtain definitive 
medical opinion as to whether it is as likely as not that the 
veteran's bilateral hearing loss is due to his military 
service during the period of October 1949 to October 1952. 

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The veteran should be scheduled for 
VA audiological examination to ascertain 
the nature and likely etiology of the 
bilateral hearing loss.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
that the bilateral hearing loss is due to 
acoustic trauma during his period of 
military service from October 1949 to 
October 1952.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot reach an 
opinion without resorting to speculation, 
the examiner should so state and explain 
the basis for such determination.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

3.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  The RO should then return 
the case to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


